DETAILED ACTION
In response to remarks filed 27 October 2022
Status of Claims
Claims 1, 3-17 and 22-26 are pending;
Claims 1, 3-17 and 22-26 were previously presented;
Claims 1, 3-17 and 22-26 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 27 October 2022 have been fully considered and they are not persuasive. First, a “shoulder” is an element of a roadway and under the broadest reasonable interpretation a shoulder can be interpreted as a roadway. Secondly, water does not penetrate through the fill sealant, it rather enters in the interface between roadway 104 and slab 102 as per Column 5, Lines 8-12 of Courson. Therefore, the fill sealant itself seals since it does not allow water to permeate through the sealant. Any water that enters the trench would behave like subsurface water just like in applicant’s invention where the microtrench does not have any impermeable liner in the walls or bottom of the microtrench as per applicant’s drawings and specification but rather a seal at the top of the microtrench. Thirdly, there is no water claimed in the claims but rather a broad “weather and traffic” limitation is present. Lastly, element 84 is refer to as a damper and therefore Courson has a damper contrary what applicant alleges. Examiner invites applicant to submit an appeal brief since, as indicated in the previous response, the case will be sent to the board if applicant decides to appeal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 14, 16, 17, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courson (U.S. Patent No. 4,028,902) in view of Buchanan (U.S. Patent No. 5,174,685) and Marino (U.S. Patent No. 5,556,225).
As to Claim 1, Courson discloses a method of continuously filling and sealing a microtrench in a roadway containing an optical fiber and/or innerduct/microduct to return the roadway to substantially an original state comprising:
Flowing fill (#56) from a fill dispenser into a microtrench (#92) containing the optical fiber and/or innerduct/microduct to provide a fill layer (#94, #96) over the optical fiber and/or innerduct/microduct (#48) in the microtrench, and the fill dispenser travelling in a first direction;
Scraping the fill layer in the first direction with a fill leveler (#80) having a scraping surface (Wall of #80 facing #62) and a bottom surface (Bottom edge of #80);
Adjusting a distance between the bottom surface (Bottom edge of #80) and a bottom of the microtrench (Bottom of #92) to provide a fill layer thickness (#80 is adjustable), fill below the bottom surface remaining in place during scraping to provide the gravel layer and gravel above the bottom surface contacting the scraping surface and moving in the first direction;
Tamping the fill layer with a fill tamper (#84) that contacts a top surface of the fill layer and travels in the first direction; and
Installing a fill cover (Column 5, Lines 15-18, “asphalt”) above the fill layer to fill the microtrench to substantially return the roadway back to an original state with a filled microtrench that protects the optical fiber and/or innerduct/microduct in the microtrench from weather and traffic travelling on the roadway. 
Courson discloses a fill in a general sense but doesn’t disclose gravel as the fill. Buchanan discloses the use of gravel (#28) as a fill. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use gravel as the fill since the substitution of one known filling material for another would have yielded the predictable result of filling the trench.
Furthermore, Courson as modified (See above paragraph) does not explicitly disclose that the fill cover is a sealant and therefore is silent about installing a fill sealant above the fill layer to seal and fill the microtrench to substantially return the roadway back to an original state with a filled and sealed microtrench that protects the optical fiber and/or innerduct/microduct in the microtrench from weather and traffic travelling on the roadway. Marino discloses installing a fill sealant (30, 40) above a fill layer (14, 15) to seal (Column 5, Lines 24-30; Column 6, Lines 11-16) and fill a microtrench (12) to substantially return the roadway (30) back to an original state (Column 6, Lines 6-11) with a filled and sealed microtrench that protects an optical fiber and/or innerduct/microduct (13) in the microtrench from weather and traffic travelling on the roadway. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to install a fill sealant above the fill layer to seal and fill the microtrench to substantially return the roadway back to an original state with a filled and sealed microtrench that protects the optical fiber and/or innerduct/microduct in the microtrench from weather and traffic travelling on the roadway. The motivation would have been to return the shoulder portion of the roadway to how it was before cutting the microtrench.
As to Claim 3, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Courson as modified also teaches wherein the scraping surface has a spatula shape (#80), a convex shape, or a concave shape.
As to Claim 8, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Courson as modified also teaches further comprising vibrating the gravel leveler (Because the claim does not indicate how the vibration is produced, examiner contends that the dragging of the structure in the trench will produce some degree of vibration in the structure and since the leveler is part of the structure it will do so as well).
As to Claim 9, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Although Courson as modified is silent about wherein the gravel layer thicknesses is from about 1 inch to about 12 inches, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date of the invention, to contrive any number of desirable ranges for the gravel thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 10, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Although Courson as modified is silent about wherein the gravel layer thickness is about 1 to about 6 inches below a surface of the roadway, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date of the invention, to contrive any number of desirable ranges for the gravel thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 14, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Courson as modified also teaches further comprising flowing gravel from the gravel dispenser into a premeasured gravel box (#64) to form a premeasured amount of gravel, and then flowing the premeasured amount of gravel into the microtrench.
As to Claim 16, Courson discloses a method of continuously filling and sealing a microtrench in a roadway containing an optical fiber and/or innerduct/microduct to return the roadway to substantially an original state comprising:
Flowing fill (#56) from a fill dispenser (#58) into a premeasured fill box (#64) to form a premeasured amount of fill;
Flowing the premeasured amount of fill from the premeasured fill box into a microtrench (#92) containing the optical fiber and/or innerduct/microduct (#48) to provide a fill layer over the optical fiber and/or innerduct/microduct in the microtrench;
Tamping the fill layer with a fill tamper (#84) that contacts a top surface of the fill layer and travels in the first direction; and
Installing a fill cover (Column 5, Lines 15-18, “asphalt”) above the fill layer to fill the microtrench to substantially return the roadway back to an original state with a filled microtrench that protects the optical fiber and/or innerduct/microduct in the microtrench from weather and traffic travelling on the roadway. 
Courson discloses a fill in a general sense but doesn’t disclose gravel as the fill. Buchanan discloses the use of gravel (#28) as a fill. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use gravel as the fill since the substitution of one known filling material for another would have yielded the predictable result of filling the trench. 
Furthermore, Courson as modified (See above paragraph) does not explicitly disclose that the fill cover is a sealant and therefore is silent about installing a fill sealant above the fill layer to seal and fill the microtrench to substantially return the roadway back to an original state with a filled and sealed microtrench that protects the optical fiber and/or innerduct/microduct in the microtrench from weather and traffic travelling on the roadway. Marino discloses installing a fill sealant (30, 40) above a fill layer (14, 15) to seal (Column 5, Lines 24-30; Column 6, Lines 11-16) and fill a microtrench (12) to substantially return the roadway (30) back to an original state (Column 6, Lines 6-11) with a filled and sealed microtrench that protects an optical fiber and/or innerduct/microduct (13) in the microtrench from weather and traffic travelling on the roadway. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to install a fill sealant above the fill layer to seal and fill the microtrench to substantially return the roadway back to an original state with a filled and sealed microtrench that protects the optical fiber and/or innerduct/microduct in the microtrench from weather and traffic travelling on the roadway. The motivation would have been to return the shoulder portion of the roadway to how it was before cutting the microtrench.
As to Claim 17, Courson as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Courson as modified also teaches further comprising inserting a gravel box guide (#64) into the microtrench and guiding the premeasured gravel box with the gravel box guide.
As to Claim 22, Courson as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Although Courson as modified is silent about wherein the gravel layer thicknesses is from about 1 inch to about 12 inches, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date of the invention, to contrive any number of desirable ranges for the gravel thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 23, Courson as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Although Courson as modified is silent about wherein the gravel layer thickness is about 1 to about 6 inches below a surface of the roadway, it would have been obvious to one having ordinary skill in the art at the time the of the effective filing date of the invention, to contrive any number of desirable ranges for the gravel thickness limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to Claim 25, Courson as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). Courson as modified also teaches wherein the gravel tamper (#84) is biased towards the bottom of the microtrench to provide pressure against the gravel layer.
As to Claim 26, Courson as modified teaches the invention of Claim 25 (Refer to Claim 25 discussion). Courson as modified also teaches wherein the biasing is provided by a spring, air pressure, hydraulic pressure (#84 is operated hydraulically), or weight.
Claims 4-7, 11-13, 15 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Courson (U.S. Patent No. 4,028,902) in view of Buchanan (U.S. Patent No. 5,174,685) and Marino (U.S. Patent No. 5,556,225); and further in view of Finzel et al (U.S. Patent No. 5,879,109).
As to Claim 4, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Courson as modified is silent about wherein the gravel leveler has a wheel that contacts a surface of the roadway and the gravel leveler is biased towards the bottom of the microtrench. Finzel discloses a gravel leveler with a wheel (WE) that contacts a surface of the roadway and the gravel leveler is biased towards the bottom of the microtrench (Downwardly biased by weight due to gravity). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the gravel leveler with a wheel that contacts a surface of the roadway and the gravel leveler is biased towards the bottom of the microtrench. The motivation would have been to compact the gravel.
As to Claim 5, Courson as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Courson as modified also teaches wherein the biasing is provided by a spring, air pressure, hydraulic pressure, or weight (Weight due to gravity).
As to Claim 6, Courson as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Courson as modified also teaches wherein the biasing is weight provided by added weight (The wheel of Finzel is pressed down which is added weight).
As to Claim 7, Courson as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Courson as modified also teaches wherein the biasing is provided a gravel leveler connection to the gravel dispenser (Finzel: Figure 1).
As to Claim 11, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Courson as modified is silent about wherein the gravel tamper comprises a wheel. Finzel discloses a gravel leveler with a wheel (WE) that contacts a surface of the roadway and the gravel leveler is biased towards the bottom of the microtrench (Downwardly biased by weight due to gravity). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the gravel tamper a wheel. The motivation would have been to compact the gravel.
As to Claim 12, Courson as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Courson as modified also teaches wherein the gravel tamper (#84) is biased towards the bottom of the microtrench to provide pressure against the gravel layer.
As to Claim 13, Courson as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). Courson as modified also teaches wherein the biasing is provided by a spring, air pressure, hydraulic pressure (The tamper works hydraulically), or weight.
As to Claim 15, Courson as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Courson as modified also teaches wherein the fill sealant comprises a hot patch fill sealant (Column 5, Lines 15-18, “asphalt”). However, Courson as modified is silent about the method comprising spraying the hot patch fill sealant into the microtrench using a wand surrounded by a hot patch box that contains overfill or spillage of the hot patch fill sealant. Finzel discloses spraying the hot patch fill sealant into the microtrench using a wand (NFE) surrounded by a hot patch box (SUF) that contains overfill or spillage of the hot patch fill sealant. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to spray the hot patch fill sealant into the microtrench using a wand (NFE) surrounded by a hot patch box (SUF) that contains overfill or spillage of the hot patch fill sealant. The motivation would have been to seal the trench.
As to Claim 24, Courson as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). However, Courson as modified is silent about wherein the gravel tamper comprises a wheel. Finzel discloses a gravel leveler with a wheel (WE) that contacts a surface of the roadway and the gravel leveler is biased towards the bottom of the microtrench (Downwardly biased by weight due to gravity). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the gravel tamper a wheel. The motivation would have been to compact the gravel.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/             Primary Examiner, Art Unit 3678